DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-4 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama US 2007/0152619 in view of Dunn US 9964951.

Regarding claims 1, 16, 17, and 18 Sugiyama discloses an autonomous mobile device, delivery system (including an autonomous mobile device (robot), camera, and mark management server device (robot manager)), a method, and a non-transitory computer readable medium comprising: 

a mounter on which an item to be delivered is mounted (in at least paragraph [0166], goods carried on a carrier container such as a tray or housed therein also see Fig. 8); 

a communication circuit that receives first mark information from a mark management server device, the first mark information being stored in a memory of the mark management server device (in at least paragraphs [0055-0058], wherein the robot control system comprises a robot, a base station connected to the robots by wireless communication, a robot manager (for example, a server), the robot performs an autonomous task with a person who puts a tag T on for detection, and further in order to make the robot execute a task, the robot manager generates an execution order signal including a content of the task and outputs the signal to the robot, the task data with respect to the task which robot is made to execute, for example, includes such a  person handing goods to the robot, a person to whom the robot hands goods… ), the first mark information being sent from an imaging device that images a delivery area of the autonomous mobile device to the mark management server device (in at least paragraphs [0081], [0088], wherein the image processor receives information and images taken by the 

a memory that stores map information concerning the delivery area (in at least paragraph [0118], the map data memory memorizes map data with respect to an arrangement of the task execution area further in paragraph [0085], wherein the movable body extraction unit can specify a personal position against the robot); 



a control circuit that controls the autonomous mobile device to move to the first delivery destination based on the path (in at least paragraphs [0126-0130], wherein the move behavior decision means decides a content of an autonomous move, and comprises a move route decision unit, the move route decision unit decides a move route of the robot based on a task execution order signal, position data, and direction data of the robot, personal data, and map data and also paragraphs [0172-0173] and [0214], wherein the robot detects a tag identification and then proceeds to travel from the normal residing place to the person). 

Sugiyama fails to explicitly disclose however Dunn teaches wherein the first mark is a machine readable printed pattern, which provides the first mark information upon reading of the first mark (see at least abstract, Col. 2 lines 4-31, and Col. 13 line 65-Col. 16 line 43, wherein fiducials may be a printed element).  Dunn further teaches the aspects of a communication circuit that receives first mark information from a mark management server device, the first mark information being stored in a memory of the mark management server device, the first mark information being sent from a camera that images a delivery area of the autonomous mobile device to the mark management server device, the first mark information including identification information concerning a first mark and position information indicating a position of the first mark in a map space, the first mark being attached to a first object placed within the delivery area, upon receiving a piece of the first mark information from the camera, the mark management server device updating the first mark information stored in the memory of the mark management server 

 Regarding claim 2, the combination of Sugiyama and Dunn teaches the limitations of claim 1 as shown above.  Sugiyama further discloses the autonomous mobile device, wherein, while the autonomous mobile device is moving to the first delivery destination, if the communication circuit receives a piece of the first mark information from the mark management server device, the path generating circuit generates a second path from a current position of the autonomous mobile device to the first delivery destination, based on the piece of the first mark information received from the mark management server device and the map information, and the control circuit controls the autonomous mobile device to move based on the second path (in at least paragraphs [0172-0173], wherein the robot receives an execution signal from the server, then travels to a normal residing place based on the execution signal and based on the camera image, the robot moves to the receipt position therefore the first route is based on the server sending a signal with personal information such as a tag and then once the autonomous vehicle enters a general vicinity of the tag, the robot finds the exact location of the tag based on the camera determination and then the robot moves to the position of the tag).  

	Regarding claim 3, the combination of Sugiyama and Dunn teaches the limitations of claim 2 as shown above.  Siguyama further discloses the autonomous mobile device, wherein when the camera images the delivery area to generate an image, the camera generates, as the piece of the first mark information, information including the identification information concerning the first mark and the position 

	Regarding claim 4, the combination of Sugiyama and Dunn teaches the limitations of claim 3 as shown above.  Sugiyama further discloses the autonomous mobile device , further comprising: a second memory that stores first delivery destination information including the identification information concerning the first mark (in paragraph [0117], personal data memory including personal identification, a name, an affiliation, a tag identification, a normal residing place, a desk position, and a face image) and information concerning a shape and a size of the first object (in at least paragraphs [0025-0026] and paragraphs [0166-0168], wherein a shape and height of a container is acquired based on a mark with a predetermined pattern); and a processor that calculates a stop position at which the autonomous mobile device is to stop in the first delivery destination, based on the first delivery destination information and the first mark information, wherein the path generating circuit generates a third path from the moving start position or the current position of the autonomous mobile device to the stop position as a path to the first 


Regarding claim 14, the combination of Sugiyama and Dunn teaches the limitations of claim 2 as shown above.  Sugiyama further discloses the autonomous mobile device, wherein: the processor also calculates a stop direction in which the autonomous mobile device is to face when the autonomous mobile device stops; and the control circuit causes the autonomous mobile device to stop facing in the calculated stop direction when the autonomous mobile devices reaches the first delivery destination (in at least paragraph [0020], wherein when the robot travels to the destination and then stops, placing the container at the target position, determines the container is placed, in paragraph [0057], wherein the robot places goods at storage spaces or to a person who puts on a tag T for detection, in at least paragraph [0218], the robot moves to a position to be able to place the goods on a placement place, and constantly adjusts this value to be within a target value and then once placement is complete, the robot moves to the home position and enters the waiting state).   
 

	Regarding claim 15, the combination of Sugiyama and Dunn teaches the limitations of claim 1 as shown above.  Sugiyama further discloses the autonomous mobile device, wherein: second mark information sent from the camera is stored in the memory of the mark management server device, the second mark information including identification information concerning a second mark and position information indicating a position of the second mark in the map space, the second mark being attached to a second object placed within the delivery area, upon receiving a piece of the second mark information from the camera, the mark management server device updates the second mark information stored in the .    

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama US 2007/0152619 in view of Dunn and further in view of Wong US 2012/0323431.  


	Regarding claim 5, the combination of Sugiyama and Dunn teaches the limitations of claim 4 as shown above.  Sugiyama fails to explicitly disclose however Wong teaches the autonomous mobile device, wherein: the camera also calculates an orientation of the first mark; and the camera sends, as the first mark information, information including the identification information concerning the first mark, the position information indicating the position of the first mark in the map space, and information indicating the orientation of the first mark to the mark management server device (in at least paragraphs [0039] and [0041], wherein landmark information represents a physical entity within the environment that comprises geometry, a pose, and a set of specific features which represent sensor views of the landmark, and further the landmark information including pose and uncertainty is updated and corrected based on new data).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the autonomous mobile device that identifies destinations based on tags being worn by users as .
 
Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama US 2007/0152619 in view of Dunn and further in view of Panopoulos US 2005/0131645.  

Regarding claim 6, the combination of Sugiyama and Dunn, teaches the limitations of claim 4 as shown above.  Sugiyama further discloses the autonomous mobile device, wherein: the camera calculates an orientation of the first mark, and sends, as the first mark information, information including the identification information concerning the first mark, the position information indicating a position of the first mark in the map space, and information indicating the orientation of the first mark to the mark management server device (in at least paragraphs [0058], wherein the robot manager generates an execution order signal including a content of the task and outputs the signal to the robot, the task data with respect to the task which robot is made to execute, for example, includes such a  person handing goods to the robot, a person to whom the robot hands goods…and also in paragraphs [0172-0173], wherein when receiving the execution order signal from the robot manager, if detecting tag identification of a person by the object detector, the robot acquires her/his image by the cameras, and then moves to a receipt position decided by the receipt-and-handover position decision means, also in paragraphs in at least paragraphs [0081], [0088], wherein the image processor receives information and images taken by the cameras, performs pattern matching, and as information when the robot moves and in order to communicate with the person, the recognized face position is transmitted to the robot manager, and lastly paragraph [0126], the person identifying means identifies who a person detected by the object detector is based on personal information memorized in the personal data memory and tag identification of the tag acquired by the detector). 

	Sugiyama fails to explicitly disclose however Panopoulos teaches if the shape of the first object, which is the first delivery destination, is polygonal, the processor calculates a position of a corner of the first object, based on the first delivery destination information and the first mark information, and sets a 

	Regarding claim 7, the combination of Sugiyama and Dunn teaches the limitations of claim 4 a shown above.  Sugiyama fails to explicitly disclose however Panopoulos teaches the autonomous mobile device, wherein the processor calculates a position of an outer edge of the first object, which is the first delivery destination, based on the first delivery destination information and the first mark information, calculates a region defined by a second distance from the outer edge of the first object, and sets a position included in the region as the stop position (see claim 1, “system's scanner scans the size of the cargo and loads the size of the package into its memory, either through optical sizing, by reading a barcode, or by receiving data of the cargo through wireless means, or by a user entering data into the 

	
Regarding claim 10, the combination of Sugiyama, Dunn, and Panopoulos teaches the limitations of claim 6 as shown above.  Sugiyama further discloses a sensor that detects an obstacle (in at least paragraph [0080], obstacle detection).  Sugiyama fails to explicitly disclose however Panopoulos teaches wherein, if the obstacle is detected in a region including the stop position by the sensor, the processor calculates a position of an outer edge of the first object, which is the first delivery destination, based on the first delivery destination information and the first mark information, calculates a region defined by a second distance from the outer edge of the first object, and sets a position included in the region as the stop position (see claim 1, “system's scanner scans the size of the cargo and loads the size of the package into its memory, either through optical sizing, by reading a barcode, or by receiving data of the cargo through wireless means, or by a user entering data into the automatic transport system manually to 


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Sugiyama in view of Dunn and further in view of obviousness rationale.

	Regarding claims 11-13, the combination of Sugiyama and Dunn teaches limitations of claim 3 as shown above.  Sugiyama discloses detecting whether or not a task has been completed within a predetermined period (in at least paragraphs [0174-075]).  Sugiyama fails to explicitly disclose however in view of the KSR rational of applying a known technique to a known device ready for improvement to yield predictable results, the claim features are obvious. At the time of the invention there is a recognized problem of autonomously completing tasks in the quickest way possible.  In the case of determining that a robot did not complete a task in a certain period of time there are only a finite number of solutions to solve . 

Allowable Subject Matter

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669